Citation Nr: 0609497	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable (increased) disability 
evaluation for a left knee scar lateral to the patellar 
tendon, on appeal from the initial determination.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had recognized active service from September 1943 
to October 1945 with the U.S. Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that assigned a noncompensable 
disability evaluation for a left knee scar lateral to the 
patellar tendon, after granting service connection for the 
same.  The veteran appealed the assigned rating.

In statements received in August and September 2005, the 
veteran appears to be raising a claim for service connection 
for residuals of a low back injury.  The RO has yet to 
consider this claim.  The issue of entitlement to service 
connection for the residuals of a low back injury is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's left knee scar is flat and nontender, measures 
2 by 0.5 centimeters, and the objective findings show no 
evidence of ulceration or skin breakdown, functional loss, or 
disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable (increased) disability 
evaluation for a left knee scar lateral to the patellar 
tendon have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior to and 
subsequent to August 30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in September 2002, April 2003, and February 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was informed of the type(s) of evidence 
needed to establish his claim.  The September 2002, April 
2003, and February 2004 letters therefore provided notice of 
the first three elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

None of the above referenced letters specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  In addition, the November 2005 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, and the 
SOC, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  Further, since the veteran's award of disability 
benefits was made effective to the date of claim and because 
the Board is denying any additional increase, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).

The June 2005 rating decision and November 2005 SOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating.  
As noted above, the November 2005 SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Reports from the F.B. Asuncion Hospital have been obtained.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  The veteran was afforded a VA examination in October 
2004.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 
18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; Mayfield, 19 
Vet. App. 103.  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Increased rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for an increased evaluation for the veteran's left 
knee scar originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

By a rating decision dated in June 2005, service connection 
for a left knee scar lateral to the patellar tendon was 
granted and a noncompensable disability evaluation was 
assigned, effective from August 15, 2002.  Service connection 
for other disabilities of the knee, to include arthritis, was 
denied by the Board in a September 2005 decision.  The 
evaluation of the veteran's left knee disability therefore 
must be confined to the residuals of the scar alone.

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The revised criteria continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's left knee scar.  The 
October 2004 VA examination indicated that the residual scar 
was flat and non-tender.  The scar measured approximately 6 
by 0.5 centimeters.  The scar was hypopigmented but not 
disfiguring.  There was no indication of ulceration or skin 
breakdown, or that the scar caused any limitation of function 
of the knee.  The examiner described the scar as being "very 
superficial."  Reports received from F.B. Asuncion Hospital 
make no reference to complaints or treatment of a left knee 
scar.  The criteria for a compensable rating for a left knee 
scar lateral to the patellar tendon have not been met.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee scar.  There is also no objective evidence that 
this disability, in and of itself, has resulted in marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a compensable (increased) disability 
evaluation for a left knee scar lateral to the patellar 
tendon is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


